
	
		III
		111th CONGRESS
		1st Session
		S. RES. 181
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 10, 2009, as
		  National Pipeline Safety Day.
	
	
		Whereas there are more than 2,000,000 miles of gas and
			 hazardous liquid pipelines in the United States that are operated by more than
			 3,000 companies;
		Whereas gas and hazardous liquid pipelines play a vital
			 role in the lives of people in the United States by delivering the energy
			 needed to heat homes, drive cars, cook food and operate businesses;
		Whereas, during the last decade, significant new pipelines
			 have been built to help move North American sources of oil and gas to
			 refineries and markets;
		Whereas, on June 10, 1999, a hazardous liquid pipeline
			 ruptured and exploded in a park in Bellingham, Washington, killing 2
			 10-year-old boys and a young man, destroying a salmon stream, and causing
			 hundreds of millions of dollars in damage and economic disruption;
		Whereas, in response to the pipeline tragedy on June 10,
			 1999, Congress enacted significant new pipeline safety regulations, including
			 in the Pipeline Safety Improvement Act of 2002 (Public Law 107-355; 116 Stat.
			 2985) and the Pipeline Inspection, Protection, Enforcement, and Safety Act of
			 2006 (Public Law 109-468; 120 Stat. 3486);
		Whereas, during the last decade, the Pipelines and
			 Hazardous Materials Safety Administration of the Department of Transportation,
			 with support from a diverse group of stakeholders, has instituted a variety of
			 important new rules and pipeline safety initiatives, such as the Common Ground
			 Alliance, pipeline emergency training with the National Association of State
			 Fire Marshals, and the Pipelines and Informed Planning Alliance;
		Whereas, even with pipeline safety improvements, in 2008
			 there were 274 significant pipeline incidents that caused more than
			 $395,000,000 of damage to property and disrupted the economy;
		Whereas, even though pipelines are the safest method to
			 transport huge quantities of fuel, pipeline incidents are still occurring,
			 including the pipeline explosion in Edison, New Jersey, in 1994 that left 100
			 people homeless, the butane pipeline explosion in Texas in 1996 that left 2
			 teenagers dead, the pipeline explosion near Carlsbad, New Mexico, in 2000 that
			 killed 12 people in an extended family, the pipeline explosion in Walnut Creek,
			 California, in 2004 that killed 5 workers, and the propane pipeline explosion
			 in Mississippi in 2007 that killed a teenager and her grandmother;
		Whereas the millions of miles of pipelines are still
			 out of sight, and therefore out of mind for the
			 majority of people, local governments, and businesses in the United States, a
			 situation that can lead to pipeline damage and a general lack of oversight of
			 pipelines;
		Whereas greater awareness of pipelines and pipeline safety
			 can improve public safety;
		Whereas a National Pipeline Safety Day can
			 provide a focal point for creating greater pipeline safety awareness;
			 and
		Whereas June 10, 2009, is the 10th anniversary of the
			 Bellingham, Washington, pipeline tragedy that was the impetus for many of the
			 safety improvements described in this resolution and is an appropriate day to
			 designate as “National Pipeline Safety Day”: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 10, 2009, as
			 National Pipeline Safety Day;
			(2)encourages State
			 and local governments to observe the day with appropriate activities that
			 promote pipeline safety;
			(3)encourages all
			 pipeline safety stakeholders to use the day to create greater public awareness
			 of all the advancements that can lead to greater pipeline safety; and
			(4)encourages
			 individuals throughout the United States to become more aware of the pipelines
			 that run through communities in the United States and to encourage safe
			 practices and damage prevention relating to gas and hazardous liquid
			 pipelines.
			
